REGENCY RESOURCES INC. Flat 5, 11 Glouchester Avenue, Camden Town, London, England, NW17AU November 8, 2011 United States Securities and Exchange Commission treet N.E. Washington, DC Re:Form 10-K for the year ended December 31, 2010 Filed March 9, 2011 Form 10-KA for the year ended December 31, 2010 Filed on October 7, 2011 Form 10-Q/A for the period ended June 30, 2011 Filed on October 24, 2011 File No. 000-53611 Attention:Ms. Julie Sherman Staff Accountant Dear Ms. Sherman: I am in receipt of your letter dated October 25, 2011 regarding the above noted filings.It was an oversight on our part in not preparing this letter in response to your comments.I have the following responses to make. Form 10-K/A for the year ended December 31, 2010 filed on October 7, 2011 Certifications, Exhibit 32.1 1.The Exhibits 31.1 and 31.2 have been amended to refer to Form 10-K/A. 2. Exhibits 32.1 and 32.2 have been amended to refer to Form 10-K/A for the year ended December 31, 2010. Form 10-Q/A for the period ended June 30, 2011 Item 4. Controls and Procedures, page 22 Disclosure Controls and Procedures, page 22 3. The previous error of March 31, 2011 has been changed to June 30, 2011 as requested. -1- Again, I am sorry we did not submit this letter on a timely basis. Yours very truly; Regency Resources Inc. “Dragan Bozanic” Dragan Bozanic Chief Financial Officer, Secretary and Director c/c Jane C. H. Brooke – Chief Executive Officer and President -2-
